DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (US 2018/0056867 A1, hereinafter Modarres) in view of Hong et al. (US 2017/0357361 A1, hereinafter Hong).

Regarding claim 1, Modarres teaches:
A system for interactions with an autonomous vehicle, the system comprising:
a proprioceptive device (see at least Fig. 1; [0033], disclosing input/output devices 130,  i.e. a proprioceptive device including a haptic output device 160); and
a controller (see at least [0034], disclosing a processor 110, i.e. a controller) configured to:
detect a first condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching; ALTERNATIVELY see at least Fig. 7-9 and [0055], disclosing determining that the vehicle is passing over a lane marker, i.e. the first condition, and providing haptic feedback to the driver when the first condition occurs);
generate a first proprioceptive output in response for a user to the first condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output) (see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receive a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
Modarres does not explicitly teach:
Based on a preference of the user
The first input force indicating a navigation action of the autonomous vehicle;
cause the autonomous vehicle to perform the navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches generating a proprioceptive output for a user based on a preference of the user (see at least [0269], disclosing a user can select the intensity or pattern of a haptic effect felt by the user, i.e. a selection based on user preferences of a proprioceptive output)
and
an input force indicating a navigation action of the autonomous vehicle (see at least [0404], [0436], disclosing detecting a touch force; [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]);
cause the autonomous vehicle to perform the navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection and user preference, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Regarding claim 2, modified Modarres teaches:
The system of claim 1, wherein the controller is further configured to: detect a change of the first condition to a second condition external to the autonomous vehicle (Modarres: see at least Fig. 4B; [0051], disclosing detecting a vehicle v2 becoming farther away, i.e. a second condition changed from a first condition of the vehicle v2 approaching) 
generate a second proprioceptive output in response to the second condition, the second proprioceptive output changing the shape of the proprioceptive device (Modarres: see at least Fig. 4B; [0051], disclosing the amount of deformation, i.e. changing the shape, may increase in response to detection of a second vehicle v3 getting closer to the vehicle v1).
The examiner notes Modarres does not explicitly teach the exact situation where the change to the second condition is cause by the performance of the navigation action.  However, as would be understood by one of ordinary skill in the art, this situation would naturally occur in the instance where the vehicle v1 were to decelerate based on user input, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Regarding claim 3, modified Modarres teaches:
The system of claim 1, further comprising a surface configured to support a body part (Modarres: see at least Fig. 3B, disclosing a seat S, i.e. at least a surface that supports a body part; see also [0049]).

Regarding claim 4, modified Modarres teaches:
The system of claim 3, wherein the proprioceptive device comprises a plurality of movable elements proximate the surface (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S; Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S;).

Regarding claim 5, modified Modarres teaches:
The system of claim 4, wherein the plurality of movable elements includes one or more first movable elements and one or more second movable elements, and wherein the surface is disposed between the one or more first movable elements and the one or more second movable elements (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S;  Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S).

Regarding claim 7, modified Modarres teaches:
The system of claim 1, wherein: the proprioceptive device includes one or more first movable elements that are configured to generate the first proprioceptive output (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S; [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a proprioceptive output);
one or more second movable elements (Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S) that are configured to generate a second proprioceptive output in response to a second condition (Modarres: [0051], disclosing the amount of deformation, i.e. changing the shape, may decrease in response to detection of a second vehicle v3 moving away from the vehicle v1);
and the second proprioceptive output changes a shape of the proprioceptive device (Modarres: see at least [0049, 0051], disclosing deformation/shape change haptic effects).

Regarding claim 8, modified Modarres teaches:
The system of claim 7, wherein the controller is further configured to receive a second input force from the one or more second movable elements (Modarres: see at least [0037], disclosing measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 9, modified Modarres teaches:
The system of claim 1, wherein the proprioceptive device includes an actuator configured to generate a first force against or move a first portion of a body part in a first direction (Modarres: see at least [0039]; [0055]; Figs. 7B, 8B, and 9B, disclosing an actuator that provides kinesthetic feedback, i.e. a force against a portion of a body part).

Regarding claim 10, modified Modarres teaches:
The system of claim 9, wherein the proprioceptive device further includes a sensor configured to detect the first input force based on one of a pressure against the actuator caused by the first input force or a motion of the actuator caused by the first input force (Modarres: see at least [0037], disclosing a sensor 150 that may include measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 11, modified Modarres teaches:
The system of claim 1, wherein the proprioceptive device comprises one or more slider mechanisms, pistons, rotatable flaps, or flexible strips (Modarres: see at least [0039], disclosing haptic feedback is created through a flexible surface, i.e. a flexible strip, as shown in Fig. 7B).
Alternatively, slider mechanisms, pistons, rotatable flaps, or flexible strips would have been obvious to one of ordinary skill in the art to utilize as a matter of design choice.  One would have been motivated to make this modification in order to provide alternate input forms for a user, thus increasing convenience and customizability.

Regarding claim 12, Modarres teaches:
A method of interacting with an autonomous vehicle, the method comprising:
detecting a first condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching);
generating a first proprioceptive output for a user in response to the first condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output; ALTERNATIVELY see at least Fig. 7-9 and [0055], disclosing determining that the vehicle is passing over a lane marker, i.e. the first condition, and providing haptic feedback to the driver when the first condition occurs)(see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receiving a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
Modarres does not explicitly teach:
Based on a preference of the user
The first input force indicating a navigation action of the autonomous vehicle;
causing the autonomous vehicle to perform the navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches generating a proprioceptive output for a user based on a preference of the user (see at least [0269], disclosing a user can select the intensity or pattern of a haptic effect felt by the user, i.e. a selection based on user preferences of a proprioceptive output)
and
an input force indicating a navigation action of the autonomous vehicle (see at least [0404], [0436], disclosing detecting a touch force; [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]);
causing the autonomous vehicle to perform the navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection and user preference, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Regarding claim 13, modified Modarres teaches:
The method of claim 12, wherein generating the first proprioceptive output comprises causing movement of or force against a first portion of a body part in a first direction with a first surface of the proprioceptive device (Modarres: see at least [0039]; [0055]; Figs. 7B, 8B, and 9B, disclosing an actuator that provides kinesthetic feedback, i.e. a force against a portion of a body part).

Regarding claim 14, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 16, modified Modarres teaches:
The method of claim 12, further comprising generating a second proprioceptive output in response to a second condition, the second proprioceptive output changing a shape of the proprioceptive device (Modarres: [0051], disclosing the amount of deformation, i.e. changing the shape, may decrease in response to detection of a second vehicle v3 moving away from the vehicle v1).

Regarding claim 17, modified Modarres teaches:
The method of claim 16, further comprising receiving a second input force from the proprioceptive device (Modarres: see at least [0037], disclosing measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 18, Modarres teaches:
A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the steps of:
detecting a first condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching);
generating a first proprioceptive output for a user in response to the first condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output; ALTERNATIVELY see at least Fig. 7-9 and [0055], disclosing determining that the vehicle is passing over a lane marker, i.e. the first condition, and providing haptic feedback to the driver when the first condition occurs)(see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receiving a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
Modarres does not explicitly teach:
Based on a preference of the user
The first input force indicating a navigation action of the autonomous vehicle;
causing the autonomous vehicle to perform the navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches generating a proprioceptive output for a user based on a preference of the user (see at least [0269], disclosing a user can select the intensity or pattern of a haptic effect felt by the user, i.e. a selection based on user preferences of a proprioceptive output)
and
an input force indicating a navigation action of the autonomous vehicle (see at least [0404], [0436], disclosing detecting a touch force; [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]);
causing the autonomous vehicle to perform the navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate or turn in the direction of touch, i.e. a navigation action is performed due to an input force; see also [0359]-[0360]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection and user preference, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of Pertsel et al. (US 10,850,693 B1, hereinafter Pertsel).

Regarding claim 6, modified Modarres teaches:
 The system of claim 3, further comprising a sensor configured to determine a (Modarres: see at least [0048], disclosing capturing a user’s status, e.g. posture and gestures).
Modarres does not explicitly teach determining a size of the body part.
However, in the same field of endeavor, vehicle control, Pertsel teaches determining a size of a body part (see at least Fig. 8; Col. 26, lines 11-25 disclosing determining a body size while in the driver's seat; see also Fig. 1; Col. 3, lines 27-29,  disclosing a camera system 100, i.e. at least a sensor).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate detecting a body size, as taught by Pertsel.  One would have been motivated to make this modification in order to easily configure vehicle components, as taught by Pertsel in at least Col. 1, lines 20-38, thus increasing user convenience and comfort.

Regarding claim 15, modified Modarres teaches:
The method of claim 12, further comprising determining a (Modarres: see at least [0048], disclosing capturing a user’s status, e.g. posture and gestures) disposed between one or more first moveable elements of the proprioceptive device and one or more second moveable elements of the proprioceptive device (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S;  Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S).
Modarres does not explicitly teach determining a size of the body part.
However, in the same field of endeavor, vehicle control, Pertsel teaches determining a size of a body part (see at least Fig. 8; Col. 26, lines 11-25 disclosing determining a body size while in the driver's seat; see also Fig. 1; Col. 3, lines 27-29,  disclosing a camera system 100).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate detecting a body size, as taught by Pertsel.  One would have been motivated to make this modification in order to easily configure vehicle components, as taught by Pertsel in at least Col. 1, lines 20-38, thus increasing user convenience and comfort.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of Mariet et al. (US 10,139,829 B1, hereinafter Mariet).

Regarding claim 20, modified Modarres teaches:
The non-transitory computer readable medium of claim 18, 
Modified Modarres does not explicitly teach:
wherein the condition external to the autonomous vehicle comprises at least one of a vehicle having a speed relative to the autonomous vehicle that exceeds a threshold value and an object disposed outside a navigation path of the autonomous vehicle so that a predicted separation between the object and the autonomous vehicle is less than a threshold value.
	However, in the same field of endeavor, vehicle notification systems, Mariet teaches providing warning information for potentially problematic objects when a threshold condition of a speed of the object and the speed of the vehicle is met (see at least Claim 1; Col. 13, lines 3-5; see also Col. 5, lines 25-28). Mariet also teaches that potentially problematic objects can be those within a projected path of the vehicle or are potentially entering into the path of the vehicle (see at least Col. 6, lines 66-67 through Col. 7, lines 1-5).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the haptic output, as taught by Modarres, to include producing a warning output for potentially problematic objects, as taught by Mariet.  One would have been motivated to make this modification in order to better avoid collisions, thus increasing safety. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of Tan et al. (US 2015/0284008 A1, hereinafter Tan)

Regarding claim 21, modified Modarres teaches:
The system of claim 1,
Modarres does not explicitly teach:
Wherein the controller is further configured to determine whether to generate the first proprioceptive output by comparing the first condition with the preference of a user.
However, in the same field of endeavor, vehicle control, Tan teaches generating an alert based on a particular driver’s preferences when the vehicle moves toward the an edge of a lane (see at least [0022]).
Therefore, from the teachings of Tan, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Modarres to incorporate considering user preferences during the first condition of the vehicle approaching or passing over a lane marker (as taught by Tan), and therefore provide a proprioceptive output (as taught by Modarres) as the alert.  One would have been motivated to make this modification in order to provide customization and personalization, thus increasing user convenience.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of  Palanisamy et al. (US 2019/0344797 A1, hereinafter Palanisamy).

Regarding claim 22, modified Modarres teaches:
The system of claim 1,
Modarres does not explicitly teach:
Wherein the controller causes the autonomous vehicle to determine the navigation action based on the preference of the user.
However, in the same field of endeavor, vehicle control, Palanisamy teaches:
determine the navigation action based on the preference of the user (see at least [0036], disclosing customizing a vehicles driving behavior, i.e. a navigation action, to incorporate a user preference such as lane changing and overtaking; see also [0042], disclosing determining a driving behavior).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate determining the navigation action based on user preferences, as taught by Palanisamy. One would have been motivated to make this modification in order to customize driving behavior, thus increasing user convenience.

Response to Arguments
 Applicant’s arguments, see Applicant’s Remarks pg. 8, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1, 12, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong.
Specifically, Applicant argues that Modarres fails to suggest the amended limitations of claims 1, 12, and 18.  However, Examiner is now relying on Hong to teach generating an output based on a preference of the user (see at least [0269] of Hong, disclosing a user can select the intensity or pattern of a haptic effect felt by the user, i.e. a selection based on user preferences of a proprioceptive output).
Furthermore, Tan and Palanisamy are brought in to teach the new claims 21 and 22, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zelman et al. (US 2016/0347329 A1), disclosing haptic feedback for a driver considering driver preferences.
Toyoda et al. (US 2019/0009794 A1), disclosing personalized preferences (including personalized feedback) for controlling a vehicle, including lane position preferences, following distance preferences, velocity preferences, braking preferences, and acceleration preferences.
Cho et al. (US 2019/0185019), disclosing determining whether or not to output a vibration alert depending on user settings.
Marti et al. (US 2019/0227631 A1), disclosing determining whether a certain type of haptic sensation, if any, should be generated on the user.
Oba (US 2020/0139992 A1), disclosing a user preference for timing of a notification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664